Title: Joseph C. Cabell to Thomas Jefferson, 9 February 1817
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond 9. Feb: 1817.
          
          The petition of Count Barziza was rejected some time past in the House of Delegates
          I have kept a watchful eye on the Turnpike Bill to which you desired me to attend. Mr Thweat has shewn a very friendly anxiety on the occasion. I spoke to several of my friends in the low House of Delegates, to cooperate with him. Mr Maury has been ill nearly the whole of the session. But an agreement has been entered into by all the members of the House of Delegates who feel an interest in this subject, that when the Bill shall have been read a second or third time, it shall be laid on the table in that House, and there remain. The object is to let the matter lie over till another session. This I believe will be agreeable to you.
          
          I had some share part in hewing down the mammoth Bank bill sent us from the House of Delegates. In the share I bore in the discussion in the Senate, I took occasion to state the saving to the nation by the substitution of bank paper for specie, and used your own calculation, referring to anonymous authority. It appeared to make a considerable impression.
          Mr Rives lately came on from Washington, & brings me the agreeable information that Mr Milligan will have Tracy’s Political economy ready for delivery in a month from this time.
          
            I am, Dr Sir, most respectfully & truly yours
            Joseph C. Cabell
          
        